Citation Nr: 9902397	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for ulnar nerve 
damage of the right arm, currently rated at 40 percent 
disabling.

2.	Entitlement to an increased evaluation for muscle damage 
(Muscle Group V) of the right arm, currently rated at 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1964 to 
June 1968.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The Board notes that the April 1996 VA examination reports, 
which are the most recent VA examination reports on file, do 
not include an adequate assessment of functional impairment 
of the veterans service-connected right ulnar nerve 
disability and muscle damage of the right arm, as required by 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  Although the April 
1996 orthopedic examination found diminished motor strength 
and evidence of chronic pain in the right upper extremity, 
range of motion of the right upper extremity at the elbow and 
wrist is not provided and there is no notation of the extent 
of incoordination, weakened movement, excess fatigability or 
flare-ups on use.  With respect to the ulnar nerve 
disability, the Board notes that this disability involves 
functioning of the wrist joint and that Diagnostic Code 8516, 
which is the code that the disability is currently evaluated 
under, includes factors involving possible limitation of 
motion, such as loss of extension of the ring and little 
fingers and weakened flexion of the wrist.  When an 
applicable diagnostic code involves loss of motion, 38 C.F.R. 
§ 4.40 and 4.45 are to be considered.  VAOPGCPREC 9-98.  The 
Board also notes that the April 1996 examination findings are 
almost three years old.

Based on the above, the case is REMANDED to the RO for the 
following actions:
1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  After the above has been completed, 
the veteran should be examined by a 
physician with expertise in orthopedics 
and by a physician with expertise in 
neurology to determine the current 
severity of his service-connected right 
upper extremity disabilities.  The claims 
file must be made available to each 
examiner for study prior to the 
examination.  Any indicated tests or 
studies, including electromyography and a 
nerve conduction study, should be 
conducted, and all findings should be 
reported in detail.  The examiners should 
describe all symptomatology specifically 
due to the veterans service-connected 
right upper extremity disabilities.  
Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiners.  The examiners should be 
requested to identify any objective 
evidence of right arm pain or functional 
loss due to pain.  The specific 
functional impairment due to pain should 
be identified.  To the extent possible 
the examiners should provide an 
assessment concerning the degree of 
severity of any pain present.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
neurological examiner should specifically 
identify any evidence of neuropathy 
associated with the service-connected 
right ulnar nerve disability and should 
specifically assess the extent of any 
such neuropathy, to include a discussion 
of the severity and frequency of the 
associated symptoms.  The examiners 
should each provide an opinion on the 
impact of the service-connected right 
upper extremity disabilities on the 
veterans ability to work, with the 
neurologist commenting on the right ulnar 
nerve disability and the orthopedist 
commenting on the muscle disability of 
the right upper arm.  The rationale for 
each opinion expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue of 
entitlement to an evaluation in excess of 
40 percent for the veterans service-
connected right ulnar nerve disability 
and entitlement to an evaluation in 
excess of 30 percent for service-
connected muscle damage of the right 
upper arm, to include consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45, as well as all potentially 
applicable diagnostic codes.

4.  If the benefits sought on appeal are 
not granted to the veterans 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
